Case: 22-1693    Document: 21     Page: 1    Filed: 10/12/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                SANFA SWARAY CONTEH,
                       Petitioner

                             v.

           DEPARTMENT OF COMMERCE,
                     Respondent
               ______________________

                        2022-1693
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-0752-21-0012-I-1.
                 ______________________

                 Decided: October 12, 2022
                  ______________________

    SANFA SWARAY CONTEH, Rosharon, TX, pro se.

     SARAH E. KRAMER, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent. Also represented by BRIAN M.
 BOYNTON, DEBORAH ANN BYNUM, PATRICIA M. MCCARTHY.
                   ______________________

    Before LOURIE, TARANTO, and STARK, Circuit Judges.
Case: 22-1693     Document: 21     Page: 2    Filed: 10/12/2022



 2                                      CONTEH v. COMMERCE



 PER CURIAM.
     Sanfa Conteh appeals from the decision of the Merit
 Systems Protection Board (“the Board”) affirming the De-
 partment of Commerce’s National Oceanic and Atmos-
 pheric Administration’s (“NOAA’s”) action of removing Mr.
 Conteh from the position of Second Assistant Engineer and
 from the Federal Service. We affirm.
                        BACKGROUND
      On July 18, 2016, Mr. Conteh was selected for the po-
 sition of Second Assistant Engineer in the Marine Opera-
 tions Center (MOC), a division of the Office of Marine and
 Aviation Operations within the NOAA. The MOC Crew is
 a relief pool of Wage Marine employees who are assigned
 to work on vessels on an as-needed basis. As set forth by
 the Marine Operations Relief Pool Tours of Duty Agree-
 ment, as a relief pool employee, Mr. Conteh was required
 to “work a minimum of 120 days” each calendar year. S.A.
 7. 1 The Relief Pool Agreement, which Mr. Conteh signed
 on July 19, 2018, notes that “[f]ailure to uphold the terms
 of the . . . Marine Operations Relief Pool Tours of Duty
 Agreement . . . could result in disciplinary action, up to and
 including removal from Federal service.” Id. at 9.
      On December 19, 2019, Mr. Conteh was notified that,
 having completed only 95 days of work on assignment, he
 failed to meet the 120-day requirement. S.A. 26. In re-
 sponse, he noted that 2019 was the first year since he had
 been working for NOAA that he did not clearly fulfill the
 120-day requirement. In previous years, Mr. Conteh com-
 pleted over 180 working days. Id. Mr. Conteh also asserted
 that a government shutdown, which lasted through Janu-
 ary 25, 2019, adversely affected his work schedule. For ex-
 ample, due to the government shutdown, a 28-day


     1  “S.A.” refers to the Supplemental Appendix filed
 with Respondent’s brief.
Case: 22-1693    Document: 21     Page: 3   Filed: 10/12/2022




 CONTEH   v. COMMERCE                                     3



 assignment that Mr. Conteh had accepted was cancelled.
 Id. Mr. Conteh also asserted that he called his supervisor
 several times asking for work in the beginning of the year
 but was told that no work was available. Id. Mr. Conteh
 also asserted that the government shutdown subsequently
 required him to supplement his income and find work else-
 where in order to provide for his family. Id.
     On January 30, 2020, Mr. Conteh received a letter from
 Lieutenant Commander Lecia Salerno, informing him that
 she was proposing to remove him from the position of Sec-
 ond Assistant Engineer for failure to meet the 120-day con-
 dition of employment. S.A. 27. In her letter, Lieutenant
 Commander Salerno noted that over the course of his three
 year and six-month employment, Mr. Conteh’s perfor-
 mance had generally been satisfactory. Id. at 30. She also
 stated that she appreciated that the government shutdown
 may have had an effect on Mr. Conteh’s income during the
 month of January. Id. at 29. But Mr. Conteh had declined
 three assignments offered to him later in 2019, any one of
 which would have been sufficient for meeting the 120-day
 requirement. Id. Lieutenant Commander Salerno also
 noted that, in making her decision, she considered that Mr.
 Conteh received a seven-day suspension in November,
 2019, for negligence in the performance of his duties and
 failure to follow instructions. Id. at 30. Lieutenant Com-
 mander Salerno concluded by stating that the “seriousness
 of [Mr. Conteh’s] misconduct outweigh[ed] the mitigating
 factors and justifie[d his] removal from Federal service.”
 Id.
     On February 2, 2020, Mr. Conteh emailed Captain
 Daniel Simon, raising the issue higher in the chain of com-
 mand, asserting that he met the 120-day condition of em-
 ployment for 2019 if the 25 days he spent on furlough
 during the government shutdown were counted along with
 his 95 days of active service. S.A. 33. For support, Mr.
 Conteh pointed to an agency bulletin titled Timekeeping
 Guidance for Excepted Employees for End of Lapse in
Case: 22-1693     Document: 21      Page: 4    Filed: 10/12/2022




 4                                        CONTEH   v. COMMERCE



 Appropriations, dated January 25, 2019, which notes that
 “any leave scheduled during the furlough period should be
 deleted and entered as TC code 01 (Regular Base Pay),” and
 that “[n]o furlough time should be recorded on your time
 card.” A. 40. 2
     On March 5, 2020, Mr. Conteh received a letter from
 Captain Simon informing him that he had decided to re-
 move Mr. Conteh from his position of Second Assistant En-
 gineer and the Federal service effective March 11, 2020
 based on the failure to meet a condition of employment.
 S.A. 38. While he considered Mr. Conteh’s arguments
 about furlough “to be a mitigating factor,” Captain Simon
 wrote that Mr. Conteh “d[id] not dispute . . . that [he] failed
 to work a minimum of 120 days in 2019 as required.” Id.
 at 38−39. Captain Simon also wrote that the clarity with
 which Mr. Conteh was aware of the 120-day requirement
 and its importance rendered its violation grounds for re-
 moval. Id.
     On October 7, 2020, Mr. Conteh filed an appeal to the
 Board challenging: (1) whether the agency proved by a pre-
 ponderance of the evidence that the appellant engaged in
 the misconduct as charged; (2) whether the agency proved
 by a preponderance of the evidence that there is a nexus
 between the charged misconduct and the efficiency of the
 service; and (3) whether the agency proved that it properly
 considered the aggravating and mitigating circumstances
 relating to the penalty and, if so, whether the penalty ex-
 ceeded the bounds of reasonableness. Dec., 5. 3




     2    “A.” refers to the Appendix filed with Appellant’s
 brief.
     3  “Dec.” refers to the June 2, 2021 MSPB Decision in
 Conteh v. Commerce, DC-0751-21-0012-I-1, which was
 made final on April 12, 2022.
Case: 22-1693    Document: 21      Page: 5    Filed: 10/12/2022




 CONTEH   v. COMMERCE                                       5



      On April 29, 2022, the Board’s Administrative Judge
 issued a decision upholding Mr. Conteh’s removal, finding
 that the “unrefuted evidence . . . proves that he worked
 only 95 days in 2019,” that there was a nexus between Mr.
 Conteh’s failure to meet the 120-day requirement and the
 efficiency of the service, and that the agency properly con-
 sidered the relevant circumstances in deciding to remove
 Mr. Conteh from Federal service. Dec., 7−17.
      Mr. Conteh appealed the Administrative Judge’s deci-
 sion affirming the agency’s removal action, asserting that
 the Administrative Judge erred in weighing the evidence
 in sustaining the charge. On April 2, 2022, the Board found
 that Mr. Conteh had not established any basis for granting
 his petition for review under 5 C.F.R. § 1201.115. The
 Board thus denied the petition for review and affirmed the
 initial decision, making the Administrative Judge’s deci-
 sion the final decision of the Board.
     Mr. Conteh then appealed to this court. We have juris-
 diction pursuant to 5 U.S.C. § 7703(b)(1)(A) and 28 U.S.C.
 § 1295(a)(9).
                         DISCUSSION
     We review the Board’s legal determinations de novo
 and its underlying findings of fact for substantial evidence.
 See, e.g., Welshans v. United States Postal Serv., 550 F.3d
 1100, 1102 (Fed. Cir. 2008). A court will not overturn an
 agency decision if it is not contrary to law and was sup-
 ported by “such relevant evidence as a reasonable mind
 might accept as adequate to support a conclusion.” Consol.
 Edison Co. v. Nat’l Lab. Rel. Bd., 305 U.S. 197, 229 (1938).
 “[T]he standard is not what the court would decide in a de
 novo appraisal, but whether the administrative determina-
 tion is supported by substantial evidence on the record as
 a whole.” Parker v. United States Postal Serv., 819 F.2d
 1113, 1115 (Fed. Cir. 1987).
Case: 22-1693    Document: 21     Page: 6    Filed: 10/12/2022




 6                                      CONTEH   v. COMMERCE



     On appeal, Mr. Conteh argues that the Board failed to
 consider: (1) that he was paid for 121 days of work (includ-
 ing the furlough); (2) that he accepted thirty days of work
 that the agency cancelled due to the government shutdown;
 and (3) that he fulfilled a separate requirement of working
 90 days during the field season, which runs from May 1 to
 October 31. He further contends that (4) the Board misap-
 plied the Government Employee Fair Treatment Act of
 2019. We address these arguments in turn.
      First, Mr. Conteh argues that the Board failed to con-
 sider that he was paid for 121 days of work, and that such
 payment establishes that he met the 120-day work require-
 ment. However, the record is clear that the Board did con-
 sider this assertion. Dec., 11. The Board held that
 “[a]lthough the record establishes that the appellant did in
 fact receive back pay for the shutdown period, there is
 nothing in the record to support or even suggest that the
 appellant’s receipt of back pay under the circumstances
 qualifies towards the requisite 120 ‘work’ day requirement
 described in the Marine Operations Agreement and/or the
 Relief Pool Agreement.” Id. The Board held that, “[t]o the
 contrary, the relevant Agreements specifically require that
 the employee ‘work a minimum of 120 days during the cal-
 endar year’ on ‘tour.’” Id. (emphasis original). The Board
 supported this interpretation by noting that Lieutenant
 Commander Salerno testified without contradiction that
 paid days on leave do not count towards the 120-workday
 requirement because the employee is not on assignment
 during those days. Id.
     Second, Mr. Conteh asserts that the Board did not con-
 sider that he accepted thirty days of work that the agency
 cancelled due to the government shutdown, referencing an
 assignment Mr. Conteh accepted in late January 2019 to
 work on the NOAA ship Nancy Foster. On the contrary,
 the Board expressly addressed that “appellant appears to
 suggest that the agency’s cancellation of one of the assign-
 ments that he accepted in early 2019 should excuse his
Case: 22-1693     Document: 21      Page: 7    Filed: 10/12/2022




 CONTEH   v. COMMERCE                                         7



 failure to meet his condition of employment.” Dec., 12. The
 Board found that “although the appellant could have theo-
 retically satisfied his 120-workday obligation if he had
 been able to complete the Nancy Foster assignment, such
 was not the case due to the cancellation and the appellant
 had a contractual obligation to remain flexible and to sat-
 isfy his 120-workday requirement.” Id. The Board con-
 cluded that there was nothing in the record to support or
 suggest that the agency had any obligation to alter or re-
 duce Mr. Conteh’s workday requirements under these cir-
 cumstances. Id.
      Third, Mr. Conteh asserts that the Board failed to con-
 sider that he fulfilled a separate requirement requiring
 him to work 90 days during the field season, which ran
 from May 1 to October 31. Mr. Conteh is again mistaken.
 The Board noted that Relief Tour employees were required
 to work each calendar year, “includ[ing] 90 days availabil-
 ity during peak [field] season between May 1 and October
 31.” Dec., 3. The Board then found that “the unrefuted
 evidence proves that [Mr. Conteh] worked aboard the Fer-
 dinand Hassler for 58 days from May 18 to July 14, 2019,
 and aboard the Oregon II for 37 days from August 11 to
 September 16, 2019.” Id. at 7. There does not appear to be
 any dispute that these 95 days on assignment between May
 18, 2019 and September 16, 2019 fulfilled the 90-day field
 season requirement. We note, however, that NOAA never
 asserted that Mr. Conteh failed to meet this requirement.
 Thus, the fact that Mr. Conteh worked 95 days during the
 field season is irrelevant to his dismissal for failure to meet
 the separate 120-day requirement.
      Finally, Mr. Conteh asserts that the Board misapplied
 the Government Employee Fair Treatment Act of 2019. We
 begin by noting that Mr. Conteh did not raise an argument
 involving the Government Employee Fair Treatment Act
 before the Board. The argument is thus considered for-
 feited. Cecil v. Dep’t of Transp., F.A.A., 767 F.2d 892, 894
 (Fed. Cir. 1985) (“[P]etitioner is precluded from raising an
Case: 22-1693     Document: 21      Page: 8   Filed: 10/12/2022




 8                                       CONTEH   v. COMMERCE



 issue in this court which could have been raised below but
 was not.”); Rockwell v. Dep’t of Transp., F.A.A., 789 F.2d
 908, 913 (Fed. Cir. 1986) (“Our precedent clearly estab-
 lishes the impropriety of seeking a reversal of the board’s
 decision on the basis of assertions never presented to the
 presiding official or to the board.”). Still, we note that the
 relevant portion of the Government Employee Fair Treat-
 ment Act provides only that “[e]ach employee of the United
 States Government or of a District of Columbia public em-
 ployer furloughed as a result of a covered lapse in appro-
 priations shall be paid for the period of the lapse in
 appropriations, and each excepted employee who is re-
 quired to perform work during a covered lapse in appropri-
 ations shall be paid for such work, at the employee’s
 standard rate of pay, at the earliest date possible after the
 lapse in appropriations ends, regardless of scheduled pay
 dates.” Government Employee Fair Treatment Act of 2019,
 Pub. L. No. 116-1, 133 Stat 3 (Jan. 16, 2019). This lan-
 guage does not state that days spent furloughed should
 count as working days for fulfillment of the MOC Crew’s
 120-day requirement, and thus it does not support Mr.
 Conteh’s assertion that he met this requirement.
                         CONCLUSION
     We have considered Mr. Conteh’s remaining argu-
 ments but find them unpersuasive. For the foregoing rea-
 sons, the decision of the Board is affirmed.
                         AFFIRMED
                            COSTS
 No costs.